DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, it is unclear what is meant by “approximately 2 to 15 mm or less”. This range could be interpreted as --approximately 2 to 15 mm-- or as --less than approximately 15 mm--. It is unclear which interpretation should be used. For the purpose of examination, the broadest reasonable interpretation appears to be the latter, i.e. less than approximately 15 mm.
	Claims 9-10 have a similar problem to that described above in claim 8.
	Regarding claim 9-10, the parent claim recites “a thickness” of the foam layer. Thus it is confusing to use “a thickness” of the foam layer in claims 9 and 10 because it is unclear if the previously recited thickness is being further limited. The examiner suggests more clearly referencing the thickness of the foam layer in claims 9-10, e.g. --wherein the thickness of the foam layer is less than approximately 10 mm-- (assuming the intended range of claim 9 is “less than approximately 10 mm”).
	Regarding claims 8-10, it is unclear if “approximately” applies to the first number of the recited ranges or to both numbers.
	Regarding claim 14, this is improper Markush language because it is unclear if the recited group may include elements not recited in view of the word “comprising”. The examiner suggests --wherein the cover material is selected from the group consisting of--.
	Regarding claim 15, it is unclear if the foam core is being positively recited as a further layer of the claimed laminate material, or rather if this is a functional limitation indicating the capability of being coupled with such a foam core. The examiner suggests --further comprising 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaff (US 4608298).
	Regarding claim 1, Klaff teaches a laminate material (Figure), the laminate material comprising a cover layer 6, a foam layer 6a, and a gas permeable film layer 5c, wherein the foam layer is between the cover layer and the film layer (Figure; column 4, lines 9-11 and 53-57; column 6, lines 34-44; column 7, lines 21-26 and 43-47).
	Regarding claims 2-4, Klaff teaches a gas permeable nonwoven fabric layer 5b between the film layer and the foam layer (Figure; column 6, lines 32-44 and 55-59; column 7, lines 9-25).
	Regarding claims 8-10, Klaff teaches a foam layer thickness of about 0.01 to 0.1 mm (0.5 to 4 mil; column 9, lines 14-16), which falls within each of the claimed ranges of less than 15 mm, less than 10 mm and less than 4 mm.
	Regarding claims 11-12, Klaff teaches the film may be a polymeric film such as polyethylene (column 4, lines 9-11; Example), which satisfies the claimed foil material and plastic material. Alternatively the foil material is satisfied by the aluminum metallized layer on the film (Example).
	Regarding claim 14, the cover material may be a textile material (column 7, lines 43-47).
	Regarding claim 15, the laminate material is capable of being coupled on the film side to a foam core, thus satisfying this functional limitation. Alternatively, foam layer 2a or 1a (Figure) satisfy the claimed foam core.
	
Claims 1, 8-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 5093175).
	Regarding claim 1, Goto teaches a laminate material (Figure 1), the laminate material comprising a cover layer 11, a foam layer 13, and a gas permeable film layer 15, wherein the foam layer is between the cover layer and the film layer (Figure 1; column 4, lines 7-31).
	Regarding claims 8-10, Goto teaches a foam layer thickness of 2 mm (claim 7; column 5, line 6), which satisfies each of these claims.
	Regarding claims 11-12, the polyurethane or PVC film of Goto satisfies the claimed foil material and plastic material (column 4, lines 20-22).
	Regarding claims 14-15, Goto clearly teaches these additional limitations (column 4, lines 9-11, 20-45 and 66-68; Figures 2 and 5).

Claims 1, 6-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears (US 4264386).
	Regarding claim 1, Sears teaches a laminate material (Figure 1), the laminate material comprising a cover layer 12, a foam layer 16, and a gas permeable film layer 18, wherein the foam layer is between the cover layer and the film layer (Figure 1; column 3, line 53; column 4, lines 54-61; column 6, lines 3-11).
	Regarding claims 6-7, Sears teaches low density polyurethane having a density of 30-60 kg/m3 (column 4, lines 54-61; column 5, lines 10-11). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 8-10, Sears teaches 1.5 to 6 mm in thickness (column 5, lines 10-11). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 11-12, the polyurethane film of Sears satisfies the claimed foil material and plastic material (column 6, lines 3-11).
	Regarding claims 14-15, Sears clearly teaches these additional limitations (column 3, line 53; column 7, lines 46-65; Figures 1 and 3-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klaff as applied to claims 1-4, 8-12 and 14-15 above, as evidenced by Japs (US 3515573).
	Regarding claim 5, the nonwoven fabric layer of Klaff may have a basis weight as low as 1.5 osy (ounces per square yard; column 9, line 34) and in one embodiment the nonwoven layer may be divided into two layers with the permeable film therebetween, suggesting a basis weight as low as 0.75 osy (column 7, lines 19-25). The nonwoven may be so thin it requires support (column 6, lines 36-41). The nonwoven may be a needled batt (column 6, line 59) and should be open (i.e. porous), such that gas may circulate therethrough (column 7, lines 9-11). Although Klaff does not recite the thickness of the nonwoven layer, the basis weight noted above as low as 0.75 osy or 1.5 osy is rather low and one having ordinary skill in the art would have expected such a nonwoven layer to have a thickness less or far less than approximately 2 mm. Japs is cited as evidence of the thickness and density of porous needled nonwovens. Japs needles a 9.5 osy nonwoven batt of synthetic fibers to provide a porous needled nonwoven having a thickness of 1 mm (0.04 inch; column 5, lines 44-48). Needling the much lighter 1.5 to 4 osy batt taught by Klaff would naturally provide a thickness of far less than “approximately 2 mm”. For the reasons above, as evidenced by Japs, Klaff suggests the nonwoven may have a thickness in the claimed range. Alternatively, needling under known conditions to provide a porous needled nonwoven would naturally provide a thickness in the claimed range, as evidenced by Japs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Klaff because one of ordinary skill in the art would have been motivated to provide the needled nonwoven layer taught by Klaff by needling under known conditions for forming a porous nonwoven and thereby naturally provide a thickness in the claimed range, as evidenced by Japs. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claims 1, 8-12 and 14-15 above, and further in view of Panczyk (US 6890462).
	Regarding claim 13, Goto teaches the permeability of the film allows gases to escape during foam molding (column 4, lines 20-31), but does not recite a specific permeability value. In a similar product, Panczyk suggests a laminate layer should have a gas permeability of 25 to 500 L/m2∙s in order to allow gases to escape during foam molding (5 to 100 ft3/ft2∙min; column 2, lines 14-26; column 5, lines 1-13), well within the claimed range. In view of the permeability taught by Panczyk to allow gases to escape during foam molding, it is reasonably clear that one having ordinary skill in the art adjusting the permeability of Goto’s permeable film as a matter of routine experimentation, to allow gases to escape during foam molding as taught by Goto, would have selected a permeability in the claimed range. Alternatively, one having ordinary skill in the art would have been motivated to use the suitable permeability range suggested by Panczyk to allow gases to escape during foam molding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Goto because one of ordinary skill in the art would have been motivated to select a suitable film permeability in the claimed range as suggested by Panczyk or as a matter of routine experimentation to allow gases to suitably escape during foam molding, as evidenced by the permeability range taught by Panczyk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745